Citation Nr: 0704640	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-17 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines,
Florida

THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Morton 
Plant Hospital Health Park Medical Center on February 13, 
2005.


REPRESENTATION

Veteran represented by:  Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which is 
the Agency of Original Jurisdiction (AOJ) in this matter.   

In January 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDING OF FACT

The February 13, 2005 non-VA medical care for left hip 
contusion was not emergent treatment such that delay would 
have been hazardous to veteran's life or health, and a VA 
facility for non-emergent care was available at the time.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on February 13, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, have not been met.  38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 17.1000-17.1002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein. See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  At any rate, the veteran was provided with the notice 
required by the VCAA in a May 2005 letter.  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.

Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2006).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) 
and 38 C.F.R. §§ 17.1000-1008 (2006).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2006).


Analysis

In this case, the veteran asserts that he is entitled to 
payment or reimbursement for non-VA medical care received on 
February 13, 2005.  

The Board will briefly summarize the facts of this case.  The 
evidence reflects that the veteran is wheelchair-bound.  On 
the evening of February 12, 2005, he fell from his wheelchair 
as he tried to transfer to his bed.  When the veteran woke up 
the following morning, on February 13, 2005, he reportedly 
developed severe pain in his hip.  He also stated that it was 
difficult for him to move or to even sit in his wheelchair.  
Due to the left hip pain, he called for an ambulance.  He 
asked the ambulance personnel to take him to the VA hospital 
at Bay Pines.  However, when the ambulance driver called the 
VA hospital, s/he learned that the emergency room was full, 
and that all emergency room calls were being diverted to 
Morton Plant Hospital, a private hospital.  At approximately 
7:40 a.m., the veteran presented to Morton Plant Hospital 
with left hip pain via ambulance.  According to the emergency 
room report, the veteran had fallen from his wheelchair the 
night before, and that when he awoke on February 13, 2005, he 
noticed left leg pain upon movement.  X-rays of the left hip 
taken at Morton Plant on February 13, 2005 were negative.  
Final diagnosis was a contusion (bruise) on the left hip.  

Initially, the Board notes that it is undisputed that the 
veteran is financially liable to Morton Plant Hospital for 
his treatment on February 13, 2005, that the veteran does not 
have any form of health insurance or coverage, that the 
veteran does not have any legal recourse against a third 
party that will pay all or part of the bills, and that the 
veteran's left hip complaints were unrelated to a workplace 
accident or injury.

The veteran's claim was denied in April 2005 on the basis 
that the veteran's left hip condition on February 13, 2005 
was not deemed an emergency, and that VA facilities were 
available to treat non-emergent conditions at that time.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on February 13, 2005, pursuant to the Veterans 
Millennium Health Care and Benefits Act, have not been met.  
In this regard, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's left hip 
condition was of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The record contains an opinion by a VHA physician, 
Dr. Wasserman.  After a review of the veteran's claim, Dr. 
Wasserman opined that the veteran's presentation at the 
Morton Plant emergency room was non-emergent because the 
veteran waited until the following morning to seek treatment, 
and there was an absence of serious injury (see April 2005 
memorandum).  There is evidence to support this opinion.  
Though the veteran presented to the emergency room at 
approximately 7:40 a.m. on February 13, 2005, the emergency 
room report notes that the fall actually occurred the night 
before.  And as noted, the final diagnosis was only a 
contusion; x-rays of the left hip were normal.  

The Board acknowledges that the veteran reportedly did not 
develop severe pain until the morning of February 13, 2005.  
Notwithstanding, the Board observes that a reasonably prudent 
wheelchair-bound person should have sought treatment 
immediately after falling from a wheelchair.  Further, the 
veteran testified that he had received wheelchair training; 
he was trained to seek care as soon as possible, should he 
fall from his wheelchair.  See Hearing T. at 5.  The veteran 
also learned, through training, that there might be some 
damage after a fall, even without a showing of pain.  

In denying the veteran's claim, the Board also points out an 
inconsistency in the veteran's recollection of the events 
leading up to the February 13th medical care.  While prior 
evidence shows that the veteran called for an ambulance on 
the morning of February 13, 2005, the veteran suggested, 
during his personal hearing, that he called for an ambulance 
immediately after the fall, while still lying on the floor.  
See Hearing transcript (T.) at 5-6.  That version of the 
events is not supported by the clinical notes recorded 
contemporaneously with the emergency care.  The Board notes 
that the inconsistencies in the veteran's statements diminish 
his credibility.  

Thus, given the time delay in seeking treatment, the final 
diagnosis of a contusion only, and the unrebutted opinion by 
the VHA physician, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's left hip 
condition on February 13, 2005 was such that it required 
immediate medical attention to avoid placing his health in 
serious jeopardy, or to avoid serious impairment to his 
bodily functions or serious dysfunction of any bodily organ 
or part.  

Entitlement to payment or reimbursement under 38 C.F.R. § 
17.1002 also requires a showing that a VA facility/provider 
was not feasibly available and that an attempt to use such a 
facility/provider beforehand would not have been considered 
reasonable by a prudent layperson.  In his April 2005 
memorandum, Dr. Wasserman specifically noted that VA 
facilities were available to provide non-emergent medical 
treatment, as necessary.  There is no evidence to the 
contrary.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances, 
including that the condition be of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical treatment would have been hazardous 
to life or health, and that a VA or other Federal 
facility/provider was not feasibly available.  Since those 
criteria are not met, the criteria for payment or 
reimbursement of unauthorized medical expenses incurred on 
February 13, 2005, have not been satisfied.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002 (2006).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


